Case 2:21-cv-00760-DSF-KS Document1 Filed 01/28/21 Page1lofé Page ID#:1

=

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com

 

 

 

—
(Oo)

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA; and

2 PHILLIP S. BATHER #273236, PBather@DarrasLaw.com
3 DarrasLaw
4 3257 East Guasti Road, Suite 300
5 Ontario, California 91761-1227
Telephone: (909) 390-3770
6 Facsimile: (909) 974-2121
7 Attorneys for Plaintiff
GABRIEL HOLGUIN
8
UNITED STATES DISTRICT COURT
9
40 CENTRAL DISTRICT OF CALIFORNIA
= 11
{S GABRIEL HOLGUIN,
— 12
Y) 13 Plaintiff, COMPLAINT FOR BENEFITS UNDER
© AN EMPLOYEE WELFARE BENEFIT
= 14 VS. PLAN
©
(a

 

 

 

"e RADIOLOGY PARTNERS INC. HEALTH

17 AND WELFARE PLAN,

18 Defendants.

19

20 Plaintiff alleges as follows:

21 1. This Court's jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337 and
22 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security Act
23 of 1974, 29 U.S.C. § 1101, et seq. (hereafter "ERISA") as it involves a claim by Plaintiff
24 for Disability benefits under an employee benefit plan regulated and governed under
25 ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C. §

26 1331 as this action involves a federal question.

27 2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of
28 the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.

-1-

 

COMPLAINT
Case 2:21-cv-00760-DSF-KS Document1 Filed 01/28/21 Page 2of6 Page ID #:2

—

Those avenues of appeal have been exhausted.

3. Plaintiff is informed and believes, and thereon alleges that the Defendant
plan named RADIOLOGY PARTNERS INC. HEALTH AND WELFARE PLAN (“Plan”) is
an employee welfare benefit plan established and maintained by The Prudential
Insurance Company of America to provide its employees and those of its subsidiaries
and affiliates, including Plaintiff, GABRIEL HOLGUIN (“Plaintiff”) with income protection
in the event of a disability, and is the Plan Administrator.

4. Plaintiff alleges upon information and belief that Defendant, THE

PRUDENTIAL INSURANCE COMPANY OF AMERICA (“PRUDENTIAL”), is, and at all

oO O© Oo NN OD oO FR WH bL

—_

relevant times was, a corporation duly organized and existing under and by virtue of the

—_
—h

laws of the State of New Jersey, authorized to transact and transacting the business of

=
i)

insurance in this state, and the Claims Administrator for the Plan.

5. Plaintiff further alleges that venue is proper in this district pursuant to 29

—
&

U.S.C. § 1132(e)(2) in that defendant PRUDENTIAL, who fully insured the policy and who

=
a

is ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or

|} DarrasLaw

 

16 about May 13, 1901, PRUDENTIAL has been registered as a corporation with the state of
17 California, has extensive contacts within the state, employs California residents, conducts
18 ongoing business within the state and therefore, may be found within the state.

19 6. Atall relevant times Plaintiff was a citizen and resident of California, an

20 employee of Radiology Partners, Inc. Company of America, its successors, affiliates

21 and/or subsidiaries, and a participant in the Plan.

22 7. Based upon information and belief, Plaintiff alleges that at all relevant times
23 herein Plaintiff was covered under Group Insurance Contract Number G-53011-CA (“the
24 Policy”) that had been issued by Defendant PRUDENTIAL to the eligible participants
25 and beneficiaries of the Plan, including Plaintiff. The Policy is attached hereto as

26 Exhibit “A.”

2/ 8. The Plan provides a monthly benefit equivalent to sixty percent (60%) of

28 Plaintiff's monthly earnings less deductible sources of income, following a 90-day

-2-
COMPLAINT
Case 2:21-cv-00760-DSF-KS Document1 Filed 01/28/21 Page 3o0f6 Page ID#:3

1 elimination period in the event of a disability.
9. The Plan defines “Disabled” as: “You are totally disabled when as a result of
your sickness or injury: you are unable to perform with reasonable continuity the

substantial and material acts necessary to pursue your usual occupation; and you are

2

3

4

5 not working in your usual occupation.”

6 10. Prior to his disability, Plaintiff was working as Patient Account

7 Representative for Radiology Partners, Inc.

8 11. Plaintiff became disabled under the terms of the Plan on or about May 20,

9 2019.
10 . 12. Plaintiff timely submitted a claim to PRUDENTIAL for payment of disability

11 benefits.

12 13. Plaintiff's disability claim was supported by nurse practitioners who had
personally examined him before opining he was disabled.

14 14. On or about September 24, 2019, PRUDENTIAL unreasonably and

15 unlawfully denied Plaintiff's long term disability benefits. Plaintiff timely appealed
16 PRUDENTIAL’s denial.

17 15. On or about November 20, 2019, PRUDENTIAL unreasonably and

) DarrasLaw

 

18 unlawfully upheld its denial of Plaintiff's long term disability claim.

19 16. On or about August 8, 2020, PRUDENTIAL again unreasonably and

20 unlawfully upheld its denial of Plaintiffs long term disability benefits.

21 17. In so doing, PRUDENTIAL unreasonably and unlawfully relied upon the
22 opinions of doctors and medical review vendors who are repeatedly retained by

23 PRUDENTIAL and who were financially biased.

24 18. Additionally, PRUDENTIAL knew, or should have known, that the

25 documentation submitted to and obtained by PRUDENTIAL substantiated Plaintiff's
26 disability, including, but not limited to, the following:

27 19. On or about June 1, 2019, Plaintiff was evaluated by Nurse Practitioner
28 Brandon Uribe (“NP Uribe”) and reported severe depression and sleep disorders
-3-

 

COMPLAINT
Case 2:21-cv-00760-DSF-KS Document 1 Filed 01/28/21 Page4of6 Page ID#:4

—_

affecting his job performance.

20. On or about August 7, 2019, NP Uribe recommended Plaintiff take time off
work to allow for medication and treatment.

21. On or about September 19, 2019, after PRUDENTIAL denied Plaintiff's
claim, NP Uribe wrote, “I respectfully disagree with his claim being denied...| think he
would benefit from having some time off work and the support of disability to focus on
his mental health treatment.”

22. On or about October 18, 2019, NP Uribe stated Plaintiff was “not responding
to treatment. Returning to work not feasible at this time.”

23. On or about July 13, 2020, Nurse Practitioner P. John Baldrias stated

0 Oo ODN DW oO KR WO DY

11 Plaintiff's diagnosis “impairs ability to focus, adjust to work stressors, and effectively
12 complete work duties,” and opined Plaintiff “was unable to maintain employment.”
24. Based upon the substantial medical evidence in the possession of

14 PRUDENTIAL at the time of the denial, including the certifications of disability by the

WJarrasLaw

15 only medical professionals who conducted direct and consistent evaluations of Plaintiff,

16 PRUDENTIAL’S decision to deny disability insurance benefits was wrongful and

 

contrary to the terms of the Plan.

18 25. To date, even though Plaintiff has been disabled, PRUDENTIAL has not paid
19 Plaintiff any disability benefits under the Policy since on or about September 6, 2019.
20 The unlawful nature of PRUDENTIAL’s denial decision is evidenced by, but not limited
21 to, the following:

22 ° PRUDENTIAL engaged in procedural violations of its statutory

23 obligations under ERISA, including, but not limited to, failing to

24 promptly identify the medical consultants who reviewed his file; and,

25 failing to timely advise Plaintiff of what specific documentation it

26 needed from him to perfect his claim; and

27 ° PRUDENTIAL ignored the clear evidence of disability, combed the

28 record and took selective evidence out of context as a pretext to deny
-4-

 

COMPLAINT
Case 2:21-cv-00760-DSF-KS Document1 Filed 01/28/21 Page5of6 Page ID#:5

—_

Plaintiff's claim; and,

° PRUDENTIAL ignored the opinions of Plaintiff's treating nurse
practitioners and/or misrepresented the opinions of Plaintiff's treating
nurse practitioners. Deference should be given to the treating nurse
practitioner opinions as there are no specific, legitimate reasons for
rejecting the treating opinions which are based on substantial
evidence in the claim file. Further, PRUDENTIAL’s financially
conflicted doctor's opinion does not serve as substantial evidence, as

it is not supported by evidence in the claim file nor is it consistent with

oO Oo© ON OO oO BR WO LD

—

the overall evidence in the claim file.

—=
—

26. For all the reasons set forth above, the decision to deny disability insurance

=
NO

benefits was wrongful, unreasonable, irrational, contrary to the evidence, contrary to the

terms of the Plan, and contrary to law.

—
A

27. Additionally, ERISA imposes higher-than-marketplace quality standards on

=
on

insurers. It sets forth a special standard of care upon a plan administrator, namely, that

LJarrasLaw

 

gt, 16 the administrator “discharge [its] duties” in respect to discretionary claims processing
Le 17 “solely in the interests of the participants and beneficiaries” of the plan, § 1104(a)(1); it
18 simultaneously underscores the particular importance of accurate claims processing by
19 insisting that administrators “provide a ‘full and fair review’ of claim denials”; and it
20 supplements marketplace and regulatory controls with judicial review of individual claim
21 denials.
22 28. As a direct and proximate result of PRUDENTIAL’s failure to provide Plaintiff
23 with disability benefits, Plaintiff has been deprived of said disability benefits beginning
24 on or about September 6, 2019, to the present date.
25 29. As a further direct and proximate result of the denial of benefits, Plaintiff has
26 incurred attorney fees and costs to pursue this action, and is entitled to have such fees
27 paid by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA § 502(g)(1).
28 30. A controversy now exists between the parties as to whether Plaintiff is

-5-
COMPLAINT
Case 2:21-cv-00760-DSF-KS Document1 Filed 01/28/21 Page6of6é Page ID #:6

 

 

 

1 disabled as defined in the Plan. Plaintiff seeks the declaration of this Court that he
2 meets the Plan definition of disability and consequently he is entitled to all benefits from
3 the Plan to which he might be entitled while receiving disability benefits and
4 reimbursement of all expenses and premiums paid for such benefits from the
5 termination of benefits to the present. In the alternative, Plaintiff seeks a remand for a
6 determination of Plaintiff's claim consistent with the terms of the Plan.
7 WHEREFORE, Plaintiff prays for relief against Defendants as follows:
8 1. An award of benefits in the amount not paid Plaintiff beginning on or about
9 September 6, 2019, together with interest at the legal rate on each monthly payment
10 from the date it became due until the date it is paid; plus all other benefits from the
11 Plaintiff which he might be entitled while receiving disability benefits and reimbursement
12 of all expenses and premiums paid for such benefits or, in the alternative, a remand for
13 a determination of Plaintiff's claim consistent with the terms of the Plan;
14 2. An order determining Plaintiff is entitled to future disability
15 payments/benefits so long as he remains disabled as defined in the Plan;
16 2, For reasonable attorney fees and costs incurred in this action; and,
17 4. For such other and further relief as the Court deems just and proper.
18
19
20 Dated: January 26, 2021 » LarrasLaw
21 a
22 FRANKW. DARRAS (
SUSAN B. GRABARSKY
23 Attorneys for Plaintiff
24 GABRIEL HOLGUIN
25
26
27
28
-6-

 

COMPLAINT
